     Case 3:18-cv-00925-JLS-MSB Document 92 Filed 09/06/19 PageID.1578 Page 1 of 1

1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                               SOUTHERN DISTRICT OF CALIFORNIA
9
10    AMERICAN CLAIMS MANAGEMENT, INC.,                   Case No.: 18cv925-JLS(MSB)
11                                       Plaintiff,
                                                          ORDER REGARDING DISCOVERY
12    v.                                                  DISPUTES [ECF NOS. 69, 73]
13    ALLIED WORLD SURPLUS LINES
      INSURANCE COMPANY,
14
                                       Defendant.
15
16    AND RELATED COUNTERCLAIMS

17
18          On September 5, 2019, the Court held a discovery hearing on the “Joint Motion
19    for Determination of Discovery Dispute” [ECF No. 69] and “Joint Motion for
20    Determination of Discovery Dispute” [ECF No. 73]. For the reasons stated on the record,
21    the Court DENIES Plaintiff’s motion to compel [ECF No. 69] and DENIES Defendant’s
22    motion to compel [ECF No. 73].
23          IT IS SO ORDERED.
24    Dated: September 6, 2019
25
26
27
28
                                                      1
                                                                                       18cv925-JLS(MSB)
